In re Macheca, Kathleen; applying for supervisory writs; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 276-204; to the Court of Appeal, Fifth Circuit, No. 86-C-763.
Writ granted. Judgments of the lower courts reversed. Communications and information received by an attorney while jointly representing a married couple is not subject to an attorney/client privilege urged by either spouse (against the other) or by the attorney. Cf. Hodges v. Southern Farm Bureau, 433 So.2d 125 (La.1983) (where attorney had represented both insurer and insured, insured could discover attorney’s correspondence in subsequent *468suit by insured against insurer). The trial judge is ordered to grant an appropriate order compelling discovery.